Citation Nr: 1619285	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  12-25 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1969 to May 1972, from September 1975 to March 1980, from May 1980 to June 1990, and from January 1991 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The claim was remanded by the Board in January 2015 for an addendum medical opinion.  In February 2015, the Veteran underwent another VA examination and an opinion was provided.  The Board finds that the Veteran substantially complied with the remand directives and therefore, an additional remand is not required pursuant to the holding in Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A chronic low back disability was not incurred in service and arthritis of the low back was not manifest within one year of separation.


CONCLUSION OF LAW

A chronic low back disability was not incurred in or aggravated by service; low back arthritis may not be presumed to have been so incurred. 38 U.S.C.A. §§ 38 U.S.C.A. 1101, 1110, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015). Compliant notice was provided in August 2011.

Concerning the duty to assist, the Veteran's service treatment records, as well as post-service VA and private treatment records have been associated with the claims file.  Examinations were provided in September 2011 and February 2015, and medical opinions obtained.  The latter fulfilled the requirements of the Board's July 2015 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis   becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

 The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his currently diagnosed low back condition resulted from heavy lifting he was required to do during more than 20 years in the military.

The Veteran's service treatment records (STRs) reveal he was treated for back pain while in service.  Specifically, in October 1987, the Veteran sought treatment for persistent thoracic and scapular pain.  Images revealed a normal spine without disc narrowing, arthritic change or lytic or blastic bone lesions.  Periodic Examination Reports dated in December 1988, May 1990 and February 1991 did not indicate any abnormality of the back.  On the accompanying Reports of Medical History, the Veteran noted he was in good health and not presently on medication.   He denied recurrent back pain.  His separation examination showed a normal spine.

In September 2011, the Veteran underwent a VA examination in connection with his service connection claim.  The examiner diagnosed degeneration of intervertebral disc.  The examiner recognized that the Veteran served in the military for over 20 years and he did a lot of heavy lifting and had been seen in 1987 for persistent thoracic and scapular pain.  It was indicated he had been suffering with neck and lower back pain in the military and after discharge and had seen a chiropractor which was helpful.  An x-ray showed disc space narrowing throughout the lumbar spine with small marginal bone spurs.  Multilevel degenerative changes were identified.  The examiner opined that there was no significant medical evidence or rationale supporting a causal relationship between one or several limited episodes of lumbar strain or acute low back pain in service and the eventual development of degenerative disk disease of the lumbar spine.  The examiner opined:

This veteran was seen multiple times for soft tissue injury of the back consisting of lumbar sprain or thoracic sprain. Acute lumbar strain is an injury to the muscles and ligaments of the back.  This is almost always a self-limited injury lasting several days to several months.  Acute lumbar strain or acute low back pain is a very common occurrence affecting over 80% of the population at some time in their lives.  There is no significant medical evidence or rationale supporting a causal relationship between one or several limited episodes of lumbar strain or acute low back pain and the eventual development of degenerative disk disease of the lumbar spine.  In fact, degenerative disk disease of the lumbar spine is a common normal finding which has been documented in multiple studies to be present on MRI by about age 50 in approximately 50% of individuals without low back pain.

In January 2015, the Board remanded the claim finding that the September 2011 VA examination opinion did not clearly opine as to the likelihood that the Veteran's current disability was related to service.

In February 2015, the Veteran was afforded another VA examination.  The VA examiner diagnosed lumbosacral strain and degenerative arthritis of the spine.  Notably, osteoarthritis in the cervical spine has been service connected; however, arthritis of the low back was not identified on x-ray.   The Veteran noted to the examiner that he had "longstanding non-radiating low back pain".  It was noted the Veteran was not seeking treatment for his low back condition because he thought it would be of little help.   He indicated seeing a chiropractor when his back was bad, most recently in the previous year.  It was noted he had retired three years prior from construction and then courier work.  As to whether the Veteran's low back condition was at least as likely as not caused by service, the VA examiner opined:

The Veteran's claimed low back condition is less likely as not (50 percent or greater probability) caused by service factors since his STR/MOI back condition was self-limited, service exit spine exam was normal, there is no documentation of back care proximal to service discharge nor establishment of a degenerative back disease condition during or proximal to his active service period.

The medical opinions of record addressing whether the Veteran's current low back condition is related to service are against the claim.  Both the 2011 and 2015 examiners conducted a physical examination of the Veteran, and both examiners reviewed the claims file.  The addendum opinion, in particular, contains an adequate rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

While the Veteran believes his current low back disability is related to service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The etiology of degenerative changes in the spine is not a matter capable of lay observation, and requires medical expertise to determine. Accordingly, the Board accords significantly greater probative value to the medical evidence of record than to the lay assertions of record, and notes that there is no competent opinion linking the Veteran's current low back disability with his military service.  Id.  

Turning to the Veteran's assertion that he has experienced continuous back pain since 1987, the Board acknowledges that he is competent to report symptoms or events he experienced in service and since.  Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006).  However, when considering whether lay evidence is satisfactory, the Board, as a finder of fact, may properly consider internal inconsistency of the Veteran's statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if applicable.  See Dalton v. Nicholson, 21 Vet. App. 23, 38   (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  As to this point, it is notable that in 2002, a decade after separation from service and when the Veteran was 50 years old, he sought private treatment at a Bone & Joint Center.  At that time, he complained of neck pain and left arm pain.  He did not make any mention of low back pain or any recurrent symptoms related to the low back.  No diagnosis of a continuing low back condition was evidenced at that time.  In addition, the Veteran repeatedly denied recurrent back pain while in service after 1987.  See Reports of Medical History in December 1988, February 1991.  As such, the Veteran's reports of back pain since 1987 are afforded low probative weight.  The medical opinions, which considered the Veteran's statements, and were offered after a review of the medical history and diagnostic testing and examination of the Veteran, are afforded greater probative weight as to the onset and etiology of the current back disability.  

In summary, a low back disability was not shown in service or for many years thereafter, and the most probative evidence is against a finding that the Veteran's current low back disability is related to service or that arthritis manifested within one year of separation from service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for a low back condition is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for a low back condition is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


